Campbell, C. J.
In this case a bond for arbitration was conditioned for the performance of an award to be made on or before the 3d day of August, 1872, at ten o’clock in the forenoon. The award was not made until the afternoon of that day, and the submission and hearing were begun after that hour. Suit being brought-on the bond it was held by the court below that no recovery could be had on it for the non-performance of the award.
*158No question arises upon its legality between the parties, but only as to whether the bond covers it. We find no authority for disputing the correctness of the ruling of the circuit court. The point was passed upon and decided in the same way in Freeman v. Adams, 9 Johns., 115, and Bloomer v. Sherman, 5 Paige, 575. If the party has any remedy it must be on the award and the action of the two litigants in consenting to and taking part in the actual submission. Upon this we need not now decide.
The judgment must be affirmed with costs.
The other Justices concurred.